 

Exhibit 10.1

 

SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of October 11, 2012, by and
among BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”), the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”).
Capitalized terms used in this Amendment, and not otherwise defined in this
Amendment, have the meanings assigned thereto in the Credit Agreement defined
below.

 

WITNESSETH:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement and Consent and First Amendment to Security Agreement dated as of
September 17, 2010, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 9, 2011, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of August 3, 2011, that certain
Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
October 5, 2011 and that certain Fifth Amendment to Second Amended and Restated
Credit Agreement dated as of May 25, 2012 (as further amended, modified or
restated from time to time, the “Credit Agreement”), whereby upon the terms and
conditions therein stated the Lenders have agreed to make certain loans to the
Company upon the terms and conditions set forth therein; and

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.          Amendments to Credit Agreement. Effective as of the
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)          The following definition is hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order:

 

““Elected Commitment Amount” means the aggregate Commitments of all Lenders, as
set forth on Schedule 2.01, as such Commitments may be increased or reallocated
from time to time pursuant to the terms hereof.”

                         

  Sixth Amendment

 

                         

(b)          The definition of “Available Borrowing Base” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “(i) the lesser of
(x) the Elected Commitment Amount and (y)” immediately following “time in
question,” and inserting “(ii)” immediately following “minus”.

                         

(c)          The definition of “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “the Elected Commitment
Amount, as such commitment may be increased from time to time in accordance with
the provisions hereof or (c)” immediately following “(a) the then-effective
Borrowing Base, (b) ”.

                         

(d)          The definition of “Pro Rata Share” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “Section 2.04(b) and”
immediately following the phrase “subject to adjustment as provided in”.

                         

(e)          Subsection 2.01(a) of the Credit Agreement is hereby amended by
replacing the reference therein to “Borrowing Base” with “the lesser of the
Borrowing Base and the Elected Commitment Amount”.

                         

(f)          Section 2.04 of the Credit Agreement is hereby amended by moving
Subsection 2.04(b) thereof to a new subsection at Subsection 2.04(c) and
inserting the following as Subsection 2.04(b):

 

“(b)        Request for Increase.

 

(i)          Provided no Default has occurred and is continuing, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time deliver a request for an increase in the Elected
Commitment Amount; provided that (a) any such request for an increase shall be
in a minimum amount of $5,000,000, (b) the Company may make a maximum of two (2)
such requests between Scheduled Borrowing Base Determinations and (c) after
giving effect to such request the Elected Commitment Amount does not exceed the
lesser of (A) the Aggregate Maximum Credit Amount, as such amount may be reduced
pursuant to Section 2.04(a) and (B) the Borrowing Base then in effect. The
request from the Company shall include the amount of the requested increase, the
effective date for the increase and certify that, before and after giving effect
to such increase, the representations and warranties contained in Article 6 and
the other Loan Documents are true and correct as of the date of such request.

 

(ii)         The Administrative Agent shall notify each of the Lenders of the
Company’s request and determine whether each such Lender agrees to increase its
Commitment (which agreement may be given or withheld at such Lender’s sole and
absolute discretion) and, if so, whether by an amount equal to, greater than, or
less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

(iii)        The Administrative Agent shall notify the Company and each Lender
of the Lenders’ responses to each request made under this Section 2.04(b). To
achieve the full amount of a requested increase and subject to the approval of
the Swing Line Lender and each Issuing Lender (which approvals shall not be
unreasonably withheld), the Administrative Agent, in consultation and with the
consent of the Company, may also invite additional Persons who qualify as
Eligible Assignees to become Lenders pursuant to an Assignment and Assumption
(and in accordance with Section 11.06(b)(iv) hereof), together with the
reallocation provisions of Section 2.04(b)(iv). It shall not be a condition to
obtaining an increase in the Elected Commitment Amount that the full amount of
such increase requested by the Company be approved by the Lenders or any
additional Eligible Assignees. If less than the full amount of the increase
requested by the Company is approved by the Lenders and Eligible Assignees, if
any, the Company may, at its option, accept the amount of the increase so
approved, or the Company may withdraw its request for such increase, in which
case the Company shall be deemed not to have made a request for such increase.

 

 -2-Sixth Amendment

 

 

(iv)        If the Elected Commitment Amount is increased in accordance with
this Section 2.04(b), the Administrative Agent and the Company shall determine
the effective date (the “Increase Effective Date”) and the allocation of the
final Pro Rata Shares, after giving effect to such increase. The Administrative
Agent shall promptly notify the Company and the Lenders of (i) the final amount
and allocation of the Pro Rata Shares after giving effect to such increase and
the Increase Effective Date and (ii) the amount of Loans of each Interest Rate
Type and the applicable Interest Period thereof. On the Increase Effective Date,
all outstanding Loans and Commitments shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respectively
revised Pro Rata Shares, after giving effect to such increase in the Elected
Commitment Amount and the Lenders shall make purchases and adjustments among
themselves with respect to the Loans and Commitments then outstanding and
amounts of principal, interest, fees and other amounts paid or payable with
respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to effect such reallocation of the Pro Rata Shares and the
Elected Commitment Amount. In connection with such reallocation among the
Lenders, on the Increase Effective Date, the Loan Parties shall promptly
reimburse the Lenders for losses and expenses incurred in respect of LIBOR Loans
in accordance with Section 3.04. Upon the Increase Effective Date, after giving
effect to the allocation of such increase, Schedule 2.01 shall be deemed amended
and restated to reflect the Elected Commitment Amount and Pro Rata Shares then
in effect.”

                         

(g)          Subsection 2.05(a) of the Credit Agreement is hereby amended by
inserting the phrase “, the Elected Commitment Amount” immediately following “in
relation to the Aggregate Maximum Credit Amount” in the last sentence thereof.

                         

(h)          Subsection 2.05(c) of the Credit Agreement is hereby amended by
replacing the reference therein to “total Commitments” with “Elected Commitment
Amount”.

                         

(i)          Subsection 2.06(c)(ii) of the Credit Agreement is hereby amended by
replacing the reference therein to “Section 2.04(b)” with “Section 2.04(c)”.

                         

(j)          Subsection 2.07(a) of the Credit Agreement is hereby amended by
inserting the phrase “total Commitments exceed” instead of the phrase
“Commitment exceeds” immediately following “the actual daily amount by which
the”.

                         

(k)          Subsection 2.13(a) of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.04(b)(iii)” therein with “Section
2.04(c)(iii)”.

                         

(l)          Section 3.04 of the Credit Agreement is hereby amended by deleting
the word “or” immediately preceding “(e)” and inserting the phrase “the
reallocation of any LIBOR Loan pursuant to Section 2.04(b); or (f)” immediately
following “last day of the relevant interest period; (e)”.

                         

(m)          Schedule 2.01 to the Credit Agreement is hereby replaced with
Schedule 2.01 attached hereto.

 

 -3-Sixth Amendment

 

 

SECTION 2.          Guarantor Confirmation.

 

(a)          The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated hereby.

 

(b)          The Company and each of the Guarantors ratifies and confirms the
debts, duties, obligations, liabilities, rights, titles, pledges, grants of
security interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)          The Company and each of the Guarantors agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.

 

(d)          The Company and each of the Guarantors acknowledges and agrees that
all terms, provisions, and conditions of the Loan Documents to which it is a
party (as amended by this Amendment) shall continue in full force and effect and
shall remain enforceable and binding in accordance with their respective terms.

 

SECTION 3.          Borrowing Base Determination. Upon the effectiveness of this
Amendment, in accordance with Section 2.05 of the Credit Agreement, the
Administrative Agent and the Lenders agree that the Borrowing Base on the
Amendment Effective Date shall be $1,000,000,000.

 

SECTION 4.          Conditions of Effectiveness. This Agreement and the
amendments hereunder shall become effective as of the date first set forth above
(the “Amendment Effective Date”), provided that the following conditions shall
have been satisfied:

 

(a)          Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, each of the Lenders, the Company, and the Guarantors
(which may be by telecopy or PDF transmission).

 

(b)          No Default; Representations and Warranties; No Material Adverse
Effect. As of the Amendment Effective Date:

 

(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);

 

(ii) no Default or Event of Default shall exist; and

 

(iii) since December 31, 2011, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)          Payment of Fees. Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses owed pursuant to this Amendment to the
extent then due and payable on the Amendment Effective Date.

 

 -4-Sixth Amendment

 

 

(d)          Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.

 

SECTION 5.          Representations and Warranties. Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)          It has the organizational power and authority to execute, deliver
and perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)          The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of it, to the
extent it is a party thereto, enforceable against such Person in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(c)          This Amendment does not and will not violate any provisions of any
of the Organization Documents of the Company.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.

 

(e)          After giving effect to this Amendment, no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Credit Agreement and all instruments and documents executed pursuant thereto
are true and correct in all material respects on and as of this date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date).

 

SECTION 6.          Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)          Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

SECTION 7.          Costs and Expenses. The Company agrees to pay all reasonable
legal fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.

 

SECTION 8.          Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.

 

 -5-Sixth Amendment

 

 

SECTION 9.          Loan Documents. The Loan Documents, as such may be amended
in accordance herewith, are and remain legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

SECTION 10.         Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.

 

SECTION 11.         Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

SECTION 12.         Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and applicable
federal laws of the United States of America.

 

SECTION 13.         Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 14.         NO ORAL AGREEMENTS. The rights and obligations of each of
the parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 15.         No Waiver. Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

[Signature Pages Follow]

 

 -6-Sixth Amendment

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  THE COMPANY:       BREITBURN OPERATING L.P.,   a Delaware limited partnership
      By: BREITBURN OPERATING GP, LLC, its general partner         By: /s/
Randall H. Breitenbach     Randall H. Breitenbach     President         PARENT:
      BREITBURN ENERGY PARTNERS L.P.,   a Delaware limited partnership       By:
BREITBURN GP, LLC, its general partner         By: /s/ Randall H. Breitenbach  
  Randall H. Breitenbach     President         PARENT GP:       BREITBURN GP,
LLC,   a Delaware limited partnership         By: /s/ Randall H. Breitenbach    
Randall H. Breitenbach     President       GENERAL PARTNER:       BREITBURN
OPERATING GP, LLC,   a Delaware limited partnership         By: /s/ Randall H.
Bretenbach     Randall H. Breitenbach     President

 

Signature Page to Sixth Amendment

 

 

  SUBSIDIARY GUARANTORS:       BREITBURN FINANCE CORPORATION,   a Delaware
corporation         By: /s/ Randall H. Breitenbach     Randall H. Breitenbach  
  Co-Chief Executive Officer         BREITBURN MANAGEMENT COMPANY, LLC,   a
Delaware limited liability company         By: /s/ Randall H. Breitenbach    
Randall H. Breitenbach     President         ALAMITOS COMPANY,   a California
corporation         By: /s/ Randall H. Breitenbach     Randall H. Breitenbach  
  Co-President         BREITBURN FLORIDA LLC,   a Delaware limited liability
company         By: BreitBurn Operating L.P.,     its sole member           By:
BreitBurn Operating GP, LLC,       its general partner           By: /s/ Randall
H. Breitenbach       Randall H. Breitenbach       President         BREITBURN
FULTON LLC,   a Delaware limited liability company         By: /s/ Bruce D.
McFarland     Bruce D. McFarland     Secretary

 

Signature Page to Sixth Amendment

 

 

  BEAVER CREEK PIPELINE, L.L.C.,   a Michigan limited liability company      
GTG PIPELINE LLC,   a Virginia limited liability company       MERCURY MICHIGAN
COMPANY, LLC,   a Michigan limited liability company       TERRA ENERGY COMPANY
LLC,   a Michigan limited liability company, and       TERRA PIPELINE COMPANY
LLC,   a Michigan limited liability company         Each by: /s/ Randall H.
Breitenbach     Randall H. Breitenbach     Co-Chief Executive Officer

 

  PHOENIX PRODUCTION COMPANY,   a Wyoming corporation, and       PREVENTIVE
MAINTENANCE SERVICES LLC,   a Colorado limited liability company         By: /s/
Bruce D. McFarland     Bruce D. McFarland     Treasurer

 

Signature Page to Sixth Amendment

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing Lender
and a Lender         By: /s/ Matt Turner     Matt Turner     Vice President

 

Signature Page to Sixth Amendment

 

 

  Bank of Montreal,   As a Lender         By: /s/ Gumaro Tijerina   Name: Gumaro
Tijerina   Title: Director

 

Signature Page to Sixth Amendment

 

 

  The Bank of Nova Scotia,   As a Lender         By: /s/ Terry Donovan   Name:
Terry Donovan   Title: Managing Director

 

Signature Page to Sixth Amendment

 

 

  UNION BANK, N.A.,   As a Lender         By: /s/ Lara Sorokolit   Name: Lara
Sorokolit   Title: Vice President

 

Signature Page to Sixth Amendment

 

 

  Citibank, N.A.,   As a Lender         By: /s/ Phil Ballard   Name: Phil
Ballard   Title: Vice President

 

Signature Page to Sixth Amendment

 

 

  Royal Bank of Canada,   As a Lender         By: /s/ Kristan Spivey   Name:
Kristan Spivey   Title: Authorized Signatory

 

Signature Page to Sixth Amendment

 

 

  U.S. BANK NATIONAL ASSOCIATION,   As a Lender         By: /s/ Mark E. Thompson
  Name: Mark E. Thompson   Title: Senior Vice President

 

Signature Page to Sixth Amendment

 

 

  The Royal Bank of Scotland, pic,   As a Lender         By: /s/ Sanjay Remond  
Name: Sanjay Remond   Title: Authorized Signatory

 

Signature Page to Sixth Amendment

 

 

  BANK OF SCOTLAND PLC,   As a Lender         By: /s/ Stephen Giacolone   Name:
Stephen Giacolone   Title: Assistant Vice President

 

Signature Page to Sixth Amendment

 

 

  BARCLAYS BANK PLC,   As a Lender         By: /s/ Michael J. Mozer   Name:
Michael J. Mozer   Title: Vice President

 

Signature Page to Sixth Amendment

 

 

  CREDIT SUISSE AG, Cayman Islands Branch,   As a Lender         By: /s/ Doreen
Barr   Name: Doreen Barr   Title: Director         By: /s/ Michael Spaight  
Name: Michael Spaight   Title: Associate

 

Signature Page to Sixth Amendment

 

 

  TORONTO DOMINION (TEXAS) LLC,   As a Lender         By: /s/ Bebi Yasin   Name:
Bebi Yasin   Title: Authorized Signatory

 

Signature Page to Sixth Amendment

 

 

  JPMorgan Chase Bank, N.A.,   As a Lender         By: /s/ Mark E. Olson   Name:
Mark E. Olson   Title: Authorized Officer

 

Signature Page to Sixth Amendment

 

 

  Sumitomo Mitsui Banking Corporation,   As a Lender         By: /s/ Shuji Yabe
  Name: Shuji Yabe   Title: Managing Director

 

Signature Page to Sixth Amendment

 

 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender  Lender’s Share of
Borrowing Base   Lender’s Share of
Elected Commitment
Amount   Lender’s Share of
Aggregate
Maximum Loan
Amount   Pro Rata Share  Wells Fargo Bank, National Association 
$187,603,930.46   $168,843,537.41   $281,405,895.69    18.76039304611% BMO
Capital Markets Financing, Inc.  $78,578,935.82   $70,721,042.24  
$117,868,403.73    7.85789358188% The Bank of Nova Scotia, Houston Branch 
$78,578,935.82   $70,721,042.24   $117,868,403.73    7.85789358188% Union Bank,
N.A.  $78,578,935.82   $70,721,042.24   $117,868,403.73    7.85789358188%
Citibank, N.A.  $66,205,452.19   $59,584,906.97   $99,308,178.28  
 6.62054521865% Royal Bank of Canada  $66,205,452.19   $59,584,906.97  
$99,308,178.28    6.62054521865% U.S. Bank National Association 
$66,205,452.19   $59,584,906.97   $99,308,178.28    6.62054521865% Bank of
Scotland plc  $58,049,886.62   $52,244,897.96   $87,074,829.93    5.80498866213%
The Royal Bank of Scotland plc  $66,205,452.19   $59,584,906.97  
$99,308,178.28    6.62054521865% Barclays Bank PLC  $66,205,452.19  
$59,584,906.97   $99,308,178.28    6.62054521865% Credit Suisse, Cayman Islands
Branch  $55,171,210.16   $49,654,089.14   $82,756,815.23    5.51712101554%
Toronto Dominion (Texas) LLC  $44,136,968.12   $39,723,271.31   $66,205,452.19  
 4.41369681244% JPMorgan Chase Bank, N.A.  $44,136,968.12   $39,723,271.31  
$66,205,452.19    4.41369681244% Sumitomo Mitsui Banking Corporation 
$44,136,968.12   $39,723,271.31   $66,205,452.19    4.41369681244% TOTAL 
$1,000,000,000.00   $900,000,000.00   $1,500,000,000.00    100.00000000000%

 

Schedule 2.01 to Sixth Amendment

 

